NO. 07-08-0039-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               FEBRUARY 11, 2008
                         ______________________________

       FIVE THOUSAND FOUR HUNDRED FIFTY-NINE DOLLARS ($5,459.00),

                                                                     Appellant

                                            V.

                                THE STATE OF TEXAS,

                                                                     Appellee
                       _________________________________

              FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

                    NO. 95,419-A; HON. HAL MINER, PRESIDING
                      ________________________________

                              MEMORANDUM OPINION
                         ___________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Jerome Howe filed a notice of appeal on January 14, 2008, from a final

summary judgment signed on October 1, 2007. No motion for new trial or like request

extending the appellate deadline was filed. Consequently, appellant had until October 31,

2007, to file a notice of appeal. He did not do so. Thereafter, we afforded him opportunity

to explain why his notice was untimely and why we had jurisdiction over the appeal. This

resulted in his response informing us that the district clerk did not notify him of the
summary judgment until December 6, 2007. Why he did not perfect his appeal within 30

days of December 6th went unexplained, however. Moreover, the allegations in his

response did not satisfy the requirements of Texas Rule of Civil Procedure 306a(4), which

rule permits the belated perfection of an appeal when neither the litigant or his counsel

garnered notice or knowledge of the final judgment.         See TEX . R. CIV. P. 306a(5)

(prescribing the steps that must be satisfied to obtain the benefits of Rule 306a(4)). Given

these circumstances, we cannot but conclude that we lack jurisdiction over the appeal.

Thus, it is dismissed.



                                                 Per Curiam




                                             2